Citation Nr: 0326506	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  99-14 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for flat feet.  

2.  Entitlement to service connection for a left wrist 
disability.  

3.  Entitlement to service connection for a bilateral hand 
disability.  

4.  Entitlement to service connection for bilateral heel 
spurs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from March 1976 to April 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

This case was last before the Board in January 2001, when it 
was remanded to the RO for further development.  It has now 
been returned to the Board for further appellate review.  

The issue of entitlement to service connection for bilateral 
heel spurs is addressed in the remand that follows the order 
section of this decision. 


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issues decided herein have been obtained.  

2.  Bilateral flat feet originated in service.  

3.  A traumatic tear of the triangular fibrocartilage of the 
left wrist is etiologically related to service.  

4.  Disability of either hand was not present in service, 
arthritis of either hand was not manifested within one year 
of the veteran's discharge from service, and any currently 
present disability of either hand is not etiologically 
related to service.  




CONCLUSIONS OF LAW

1.  Entitlement to service connection for bilateral flat feet 
is established.  38 U.S.C.A. §§ 1110, 1111, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).  

2.  Entitlement to service connection for a traumatic tear of 
the triangular fibrocartilage of the left wrist is 
established.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).  

3.  Entitlement to service connection for a bilateral hand 
disability is not established.  38 U.S.C.A. §§ 1110, 1112, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West. 2002).  In addition, regulations 
implementing the VCAA were codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letter addressed 
to the appellant by the RO dated February 21, 2001.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Moreover, the appellant has been accorded several VA 
examinations in connection with his current claims, and 
extensive service medical records as well as extensive 
postservice private medical records have been obtained.  
Neither the appellant nor his representative has identified 
any additional evidence or information which could be 
obtained to substantiate the claims, and the Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

The Board also notes that in the February 2001 letter 
informing the veteran of the information he should submit, 
the RO stated that the requested information should be 
submitted as soon as possible, preferably within 60 days.  It 
should have informed him that the requested information must 
be received within one year of the date of the RO's letter.  
See Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010, (Fed 
Cir., Sep. 22, 2003).  Although the RO did not inform the 
veteran that he had a year in which to submit the requested 
information, the record reflects that the case was not 
forwarded to the Board until more than two years later.  
Moreover, in November 2002, the RO informed the veteran that 
he would be afforded another 60 days in which to submit 
additional evidence and information.  The veteran did not 
respond to the RO's February 2001 letter or its November 2002 
letter.  On no occasion has the veteran requested additional 
time in which to submit additional evidence or information.  
Moreover, in written argument submitted in March 2003, the 
veteran's representative essentially indicated that the 
record had been appropriately developed.  Therefore, in the 
Board's opinion, the veteran has not been prejudiced as a 
result of the RO's failure in its February 2001 letter to 
inform him of the one-year period for response.  

II.  Factual Background

Service medical records reflect that when examined in January 
1976, prior to his entry into military service, the appellant 
had no relevant complaints, and all relevant clinical 
findings were normal, including findings pertaining to his 
feet.  In July 1978, he was treated for complaints of left 
wrist pain without any history of trauma.  There was no 
swelling present, no evidence of fracture was found at this 
time, and the reported diagnosis was of muscle strain.  In 
November 1980, the appellant complained of a swollen proximal 
interphalangeal joint on the second digit of his left hand 
with no history of trauma.  A splint was placed on the 
affected finger, and no further treatments are reflected by 
the service medical records.  

In October 1982, the appellant sustained a crush injury to 
the index finger of the right hand which resulted in a minor 
avulsion.  This was treated by removing the injured skin, and 
he was given aspirin and returned to duty.  In June 1994, 
after receiving physical therapy for bilateral patellofemoral 
syndrome, the appellant was evaluated by the Podiatry Clinic 
for complaints of bilateral foot pain after prolonged 
standing.  The presence of moderate pes planus (flat feet) 
was reported at this time, and orthotic inserts were ordered 
for the appellant's shoes.  In August 1994, it was reported 
that the inserts did not completely resolve his problem, and 
the appellant was still complaining of foot trouble when 
examined in February 1995 prior to his retirement from 
military service.  It was reported that he was awaiting 
orthotic shoes at this time.  The clinical evaluation of his 
feet on this examination was normal, as were all other 
relevant clinical findings.  

Postservice private medical records reflect treatment in 
April and May 1996 for a contusion of the left hand and 
wrist.  X-ray studies of the left hand and wrist taken at 
this time disclosed no evidence of fracture, subluxation, or 
arthritis.  

On a VA general medical examination of the appellant in 
August 1998, the appellant reported that he had suffered from 
flat footedness since service and that cramps affected his 
feet at times, but he denied any burning, tingling or 
numbness of the feet.  He also complained of bilateral hand 
cramps without any loss of grip, redness, joint swelling or 
pain awakening him at night.  He noticed these symptoms more 
at work than at home.  Likewise, his left wrist hurt him at 
work, and he indicated that his left wrist had hurt since 
service although he reported no specific incidents of trauma 
to the left wrist during service.  It was noted that the 
appellant was right-handed, and X-ray studies of the left 
wrist were normal.  Physical examination of the appellant 
disclosed no evidence of flat feet at this time, and some 
motions of the left wrist were accompanied by pain.  The 
reported diagnoses on this examination included left wrist 
strain and arthralgia of the hands.  

In a July 1999 written statement, the appellant indicated his 
belief that his claimed hand and wrist disabilities were the 
result of a repetitive stress disorder since he had spent the 
first half of his military career using hand and power tools, 
and the last half working at a keyboard.  He also blamed the 
flat-soled boots which he had to wear in service for his flat 
feet.  

X-ray studies of the appellant's wrists dating from June 2001 
were interpreted as normal; as were X-ray studies of his 
feet.  X-ray studies of the appellant's hands taken at this 
time, however, were interpreted as disclosing minimal 
degenerative arthritis of the metacarpophalangeal joints of 
both hands.  

A VA orthopedic surgeon who examined the appellant in June 
2001 found no discernable pathology of the feet, hands or 
left wrist, although he also reported that mild or minimal 
flat feet were present.  This individual interpreted the June 
2001 X-ray studies of both hands, feet and wrists as 
completely unremarkable, but suggested that a total body bone 
scan and a magnetic resonance imaging study (MRI) of the left 
wrist might be warranted.  These additional studies were done 
in March 2002.  The total body bone scan disclosed no 
pertinent abnormality, but the MRI of the left wrist 
indicated the presence of a tearing in the triangular 
fibrocartilage.  The VA orthopedic surgeon later concluded 
(in a July 2002 addendum to his June 2001 report) that this 
condition was probably traumatic in origin and that it was 
likely related to the series of stresses placed upon the left 
wrist during service, as reported by the appellant.  

Another VA medical expert examined the appellant's feet in 
June 2001, and he reviewed and clarified his report in 
September 2002.  This individual reported that he found no 
evidence in the X-ray studies or otherwise of flat feet, 
although he reported the presence of several congenital 
abnormalities of both feet which he felt, based upon 
extensive medical and surgical experience with these types of 
congenital anomalies, were unrelated to service and not 
aggravated therein.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Furthermore, a veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for 
service except as to defects, infirmities, or disorders noted 
at entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in the 
examination reports are to be considered as noted.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

On the other hand, congenital or developmental defects, 
refractive error of the eye, personality disorders and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable legislation providing for disability 
compensation benefits.  38 C.F.R. § 3.303(c).  

In the present case, the medical evidence of record is 
contradictory as to whether the appellant currently has flat 
feet.  However, the military podiatrist who treated the 
appellant in service in 1994 and the VA orthopedic surgeon 
who examined him in June 2001 both reported that he had flat 
feet, even if only to a minimal degree.  Resolving all 
reasonable doubt in the appellant's favor, see 38 C.F.R. 
§ 3.102, the Board has concluded that the appellant does 
currently have flat feet.  Moreover, the disorder was 
initially diagnosed during service and there is no indication 
in the medical evidence that the disorder existed prior to 
service.  Accordingly, this benefit sought on appeal will be 
granted.  

The Board is also satisfied that the medical evidence 
establishes that the veteran's currently diagnosed tear of 
the triangular fibrocartilage of the left wrist is probably 
related to the repeated stress placed upon the left wrist 
coincident to his military duties.  Consequently, this 
benefit sought on appeal will also be granted to this extent.  
No other current left wrist disability is shown by the 
evidence of record.  

However, no pathology of the hands has been documented by 
competent medical evidence except for the minimal 
degenerative arthritis reported by a VA staff radiologist and 
staff physician in June 2001, more than six years after the 
appellant's separation from active service in April 1995.  
Moreover, even this finding has been disputed by others who 
reviewed the same X-ray films.  Since X-ray  films of the 
left hand taken in April 1996 disclosed no evidence of 
arthritis at that time, and arthritis of the hands, if 
currently present, was only of minimal degree in June 2001, 
there is no reasonable basis for concluding that the disorder 
was manifested in service or within one year thereof.  
Moreover, there is no indication in the record that the 
disorder, if present, is etiologically related to service.  
Accordingly, this benefit sought on appeal will be denied.  


ORDER

Service connection for flat feet is granted.  

Service connection for left wrist disability, diagnosed as a 
traumatic tear of the triangular fibrocartilage, is also 
granted.  

Service connection for bilateral hand disability is denied.  


REMAND

The evidence relating to the claim seeking service connection 
for bilateral heel spur syndrome is confusing and 
contradictory at the present time.  A VA staff physician who 
reviewed X-ray studies of the feet taken in August 1998 
reported that small spurs were noted bilaterally off the 
dorsal aspect of the calcaneus; but subsequent VA X-ray 
studies of the feet taken in June 2001 were interpreted as 
normal by a VA staff radiologist and another staff physician, 
and this evaluation was also endorsed by the VA orthopedic 
surgeon who examined the appellant in June 2001.  Moreover, 
still another VA medical expert who reviewed the same films 
in June 2001 concluded that there were no spurs on the dorsal 
aspect of the calcaneus, but rather that the appellant has 
bilateral Stieda's processes at those locations; however, 
this same medical expert detected a small translucent plantar 
spur on the left calcaneus from the same X-ray films, which 
it was felt was unlikely to be related "only" to service.  
Unfortunately, this medical opinion is legally inadequate.  

Accordingly, this appeal is REMANDED to the RO for the 
following further action:  

1.  The RO should arrange for the 
appellant to be examined by a board of at 
least two VA physicians with appropriate 
expertise who have not previously 
examined the appellant in order to 
determine the etiology of any currently 
present heel spurs.  All necessary 
studies are to be made in connection with 
this examination of the appellant.  The 
claims files must be provided to the 
examiners for review in connection with 
this examination, and the examiners are 
requested to provide a medical opinion, 
based upon the findings on this 
examination and on a review of the 
historical material in the claims files, 
as to whether it is likely, unlikely, or 
as likely as not, that any currently 
present heel spurs are etiologically 
related to service.  The rationale for 
all opinions expressed should also be 
provided.  

2.  The RO should then review all of the 
relevant evidence of record and 
readjudicate the claim seeking service 
connection for bilateral heel spur 
syndrome.  

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



